286 F.2d 431
Ray Gene McGUIRE, Appellant,v.UNITED STATES of America, Appellee.
No. 14103.
United States Court of Appeals Sixth Circuit.
Dec. 17, 1960.

John C. Crawford, Jr., U.S. Atty., Knoxville, Tenn., for appellee.
Before CECIL, WEICK and O'SULLIVAN, Circuit Judges.

ORDER.

1
This case being called for argument and the appellant not being represented in person or by counsel and it appearing that the appellant has failed to file copies of brief and appendix as required by Rule 16 of this court, 28 U.S.C.A., and counsel for the appellee having made an oral motion to dismiss the appeal;


2
It is ordered that the motion to dismiss be and it is granted and the appeal is hereby dismissed.